UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 26, 2012 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file no. 1-11107 FRANKLIN COVEY CO. (Exact name of registrant as specified in its charter) Utah (State of incorporation) 87-0401551 (I.R.S. employer identification number) 2200 West Parkway Boulevard Salt Lake City, Utah (Address of principal executive offices) 84119-2099 (Zip Code) Registrant’s telephone number, Including area code (801) 817-1776 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £ Accelerated filer T Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock as of the latest practicable date: 17,814,172shares of Common Stock as of June 29, 2012 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS FRANKLIN COVEY CO. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share amounts) May 26, August 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accountsof $697 and $798 Receivable from related party Inventories Deferred income taxes Prepaid expenses and other assets Total current assets Property and equipment, net Intangible assets, net Goodwill Other assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Current portion of financing obligation $ $ Current portion of bank note payable Accounts payable Income taxes payable Accrued liabilities Total current liabilities Financing obligation, less current portion Bank note payable, less current portion Other liabilities Deferred income tax liabilities Total liabilities Shareholders’ equity: Common stock – $0.05 par value; 40,000 shares authorized, 27,056 shares issued and outstanding Additional paid-in capital Common stock warrants Retained earnings Accumulated other comprehensive income Treasury stock at cost, 9,307 and 9,386 shares ) ) Total shareholders’ equity $ $ See notes to condensed consolidated financial statements. 2 FRANKLIN COVEY CO. CONDENSED CONSOLIDATED INCOME STATEMENTS (in thousands, except per share amounts) Quarter Ended Three Quarters Ended May 26, May 28, May 26, May 28, (unaudited) (unaudited) Net sales: Training and consulting services $ Products Leasing Cost of sales: Training and consulting services Products Leasing Gross profit Selling, general, and administrative Depreciation Amortization Income from operations Interest income 2 5 10 16 Interest expense ) Income before income taxes Provision for income taxes ) Net income $ Net income per share: Basic $ Diluted Weighted average number of common shares: Basic Diluted COMPREHENSIVE INCOME: Net income $ Foreign currency translation adjustments ) 89 ) $ See notes to condensed consolidated financial statements. 3 FRANKLIN COVEY CO. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Three Quarters Ended May 26, May 28, (unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of capitalized curriculum costs Deferred income taxes Loss on disposals of property and equipment 21 Share-based compensation expense Changes in assets and liabilities: Decrease (increase) in accounts receivable, net ) Decrease (increase) in inventories ) Decrease (increase) in receivable from related party, prepaid expenses,and other assets ) Decrease in accounts payable and accrued liabilities ) ) Increase (decrease) in other long-term liabilities (5
